10/04/2016


                                          DA 15-0439
                                                                                             Case Number: DA 15-0439

                  IN THE SUPREME COURT OF THE STATE OF MONTANA

                                         2016 MT 249N



Terry-Lee, Sovereign Being, State Citizen,

              Plaintiff and Appellant,

         v.

MONTANA DEPARTMENT OF JUSTICE
and GREGORY NOOSE, CHIEF,

              Defendant and Appellee.



APPEAL FROM:            District Court of the Seventeenth Judicial District,
                        In and For the County of Valley, Cause No. DV-2014-34
                        Honorable John C. McKeon, Presiding Judge


COUNSEL OF RECORD:

                For Appellant:

                        Terry-Lee (Self-Represented), Glasgow, Montana

                For Appellee:

                        Timothy C. Fox, Montana Attorney General, A. Peter Funk, Assistant
                        Attorney General, Helena, Montana



                                                    Submitted on Briefs: July 27, 2016

                                                               Decided: October 4, 2016


Filed:

                        __________________________________________
                                          Clerk
Justice Michael E Wheat delivered the Opinion of the Court.


¶1     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court Internal Operating

Rules, this case is decided by memorandum opinion and shall not be cited and does not

serve as precedent. Its case title, cause number, and disposition shall be included in this

Court’s quarterly list of noncitable cases published in the Pacific Reporter and Montana

Reports.

¶2     In 2013 and 2014, Terry-Lee filed three applications with the Montana

Department of Justice Motor Vehicle Division (DOJ/MVD) seeking a non-commercial

Montana driver’s license. In each application, he professed that he was a “non-resident”

inhabitant/citizen of the “Republic of Montana.” He declined to complete the section of

the applications regarding United States citizenship but indicated that he was “not a U.S.

person.” He claimed a date of “creation” rather than a date of birth and asserted that he

was created in the “Washington Republic.” He further asserted that he has no Social

Security number and that he is “exempt” from using postal zip codes. The DOJ/MVD

rejected each of his applications, explaining that Lee did not complete the form as

required and submitted insufficient or non-conforming information. Lee filed a timely

appeal of his last denial to the Seventeenth Judicial District Court, Valley County.

¶3     Lee claimed that Gregory Noose, the former Bureau Chief at DOJ/MVD,

erroneously denied, or instructed his staff to deny, each of Lee’s applications. The

District Court conducted a hearing on May 8, 2015, and subsequently affirmed the DOJ’s

denials of Lee’s applications on the grounds that the “confusing and contradictory


                                             2
information” provided by Lee precluded the DOJ/MVD from completing the verification

required by § 61-5-105(10), MCA.

¶4     On appeal to this Court, Lee urges us to instruct the DOJ/MVD to issue him a

driver’s license with his “true & correct Christian name” spelled “Terry-Lee” in upper

and lower case letters (as opposed to all upper case letters) and to include his last known

address with “‘no’ MT-zip code on the face of said license.”

¶5     The licensing provisions for Montana’s drivers are set forth at Title 61, chapter 5,

part 1, MCA. In order to obtain a Montana driver’s license, an individual must be a

Montana resident. Section 61-5-103, MCA, requires that a person who has resided in

Montana for more than 60 consecutive days is considered to be a resident and must be

licensed by the State before operating a motor vehicle. Exceptions to the residency

requirement are listed in § 61-5-104, MCA. Despite Lee’s consistent declaration that he

was a “non-resident” inhabitant of Montana, the District Court determined that, under the

applicable statutes, he was a Montana resident for purposes of licensing.

¶6     In addition to being a Montana resident, an applicant for a Montana license must

be a United States citizen or a lawfully present non-United States citizen.        Section

61-5-105, MCA, instructs the DOJ/MVD to verify that a non-United States citizen

applicant is lawfully present in the United States before issuing a Montana driver’s

license. The statute provides, in relevant part:

       The department may not issue a license under this chapter to a person:

                                          .   .    .



                                              3
              (10) whose presence in the United States is not authorized under
       federal law. When an applicant who is not a citizen of the United States
       applies for a driver’s license, the department shall verify that the applicant
       is lawfully present in the United States by using the federal systematic alien
       verification for entitlements program. The department may not accept a
       driver’s license issued by another state as proof that an applicant is lawfully
       present in the United States under federal law.

Section 61-5-105(10), MCA.

¶7     Additionally, Admin. R. M. 23.3.131 sets forth the documents accepted by

DOJ/MVD by applicants for driver’s licenses. The 36 identifying documents listed were

selected to prove the true identity of applicants and to establish their lawful presence in

the United States if they are non-citizens. Lee failed to submit any documents that

complied with Admin. R. M. 23.3.131.

¶8     Because Lee consistently denied being a United States citizen, DOJ/MVD

attempted to verify Lee’s legal status in the country by utilizing the federal SAVE1

system. However, without a Social Security number and other necessary identifying

information, DOJ/MVD was unable to verify Lee’s status. Without such verification, the

agency was required to deny Lee’s application for a license.

¶9     The record in this case indicates that for decades Terry-Lee has repeatedly

declared that he is not a United States citizen; rather, he claims to be a “sovereign state




       1
          SAVE is the Systematic Alien Verification for Entitlements Program that assists
federal, state and local benefit granting agencies to verify a benefit applicant’s immigration
status or naturalized/derived citizenship. https://www.uscis.gov/save (https://perma.cc/V8UH-
D6QY).



                                              4
citizen of the Republic of Montana.” In an affidavit that he claims to “annex” to any

document on which he “places [his] autograph,” he states:

       That I have no memory of accepting the dubious status of or acting in the
       capacity of a “U.S. citizen” or “person” within the meaning of the so-called
       “14th Amendment” and any purported “evidence” to the contrary is hereby
       Declared [sic] a deceitful falsehood.

¶10    Montana’s licensing statutes and regulations apply to all Montana residents

seeking a driver’s license. The law simply does not provide for alternative or special

legal status.

¶11    We have determined to decide this case pursuant to Section I, Paragraph 3(c) of

our Internal Operating Rules, which provides for memorandum opinions. In the opinion

of the Court, the District Court’s findings of fact were not clearly erroneous nor were its

conclusions of law incorrect. Moreover, this case presents questions clearly controlled by

settled law.

¶12    Affirmed.


                                                 /S/ MICHAEL E WHEAT


We Concur:

/S/ MIKE McGRATH
/S/ PATRICIA COTTER
/S/ BETH BAKER
/S/ LAURIE McKINNON




                                            5